Citation Nr: 0513875	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-34 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from 
November 20, 2001, to February 24, 2004, and in excess of 70 
percent from April 1, 2004, for the service-connected post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO which 
granted service connection for PTSD and assigned an initial 
50 percent rating, effective from November 20, 2001.  The 
veteran disagreed with the initial 50 percent rating assigned 
for the service-connected PTSD, and perfected his appeal as 
to such in December 2003.  

In an August 2004 rating decision, while the veteran's appeal 
was pending, entitlement to a temporary total evaluation 
based on hospitalization in excess of 21 days for the 
service-connected PTSD was granted pursuant to the provisions 
of 38 C.F.R. § 4.29, effective from February 25, 2004 to 
March 31, 2004.  Thereafter, the 50 percent schedular rating 
was increased to 70 percent, effective from April 1, 2004.  

In a December 2004 rating decision, entitlement to a total 
rating based on individual unemployability due to service-
connected disability (TDIU) was granted.  

As the increased rating awards do not amount to a complete 
grant of benefits, the issue, as phrased on the title page of 
this decision, remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993)


FINDINGS OF FACT

1.  The veteran's service-connected PTSD has been shown, 
since the effective date of service connection, to be 
productive of a level of impairment that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas such as judgment, thinking and 
mood, due to such symptoms as:  suicidal ideation, confusion, 
impaired cognitive functioning, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) and the 
inability to establish and maintain effective work and social 
relationships.  

2.  The service-connected PTSD has never been shown to 
produce total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name have 
never been demonstrated to be due to the service-connected 
disability.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the schedular 
criteria for the assignment of an initial 70 percent rating, 
but not higher, for the service-connected PTSD have been met, 
since November 20, 2001, the effective date of service 
connection.  
38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic Code 
9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts, in essence, that his service-connected 
PTSD is more severe than is represented by the initial 50 
percent rating assigned from November 20, 2001; and by the 70 
percent rating assigned from April 1, 2004.  

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to higher initial ratings for the service-
connected PTSD, the Board finds that compliance with the VCAA 
has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in July 
2002 initially informed the veteran that to establish 
entitlement to service connection for PTSD, a diagnosis of 
PTSD, related to an incident in service, had to be shown.  
Then, after the veteran disagreed with the initial rating 
assigned following a grant of service connection for PTSD, 
the RO sent the veteran another letter, in June 2004, 
informing him that to establish entitlement to a higher 
initial rating for his service-connected PTSD, the veteran 
must show that the disability worsened.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The July 
2002 and June 2004 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The July 2002 and June 2004 
letters requested that the veteran provide an Authorization 
and Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed condition.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In the June 2004 letter, the veteran was 
specifically asked to provide any evidence in his possession 
that pertained to his claim for initial higher ratings for 
the service-connected PTSD.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
While he is apparently in receipt of Social Security 
Administration SSI benefits due to PTSD, VA has obtained or 
the veteran has submitted medical records from all identified 
sources of treatment/evaluation  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

Historically, the veteran's original claim of service 
connection for PTSD was received at the RO in November 2001.  

The veteran underwent a private psychological evaluation in 
January 2002.  It was noted that the veteran had been 
employed at the same company since before entering active 
service.  He returned to that company after discharge.  
Although the veteran had been employed at the same company 
for over 30 years, he reported that he had difficulty 
remaining on the job, with numerous reprimands and arguments 
with coworkers and figures of authority.  The veteran 
reported that he once threatened a supervisor.  It was noted, 
however, that the job allowed the veteran to work alone.  

The veteran reported difficulty falling asleep and staying 
asleep, which caused daytime fatigue and an inability to 
concentrate and stay focused.  The veteran reported having 
two nightmares per week, that he recalled, which he awoke 
from in a sweat.  The veteran had intermittent and intrusive 
thoughts as well as flashbacks during the day regarding 
Vietnam.  Some television programs, foul smells, and the 
sound of helicopters could cause intrusive thoughts as well 
as flashbacks.  The veteran avoided places, people, and 
events that reminded him of the military.  

The veteran had difficulty with trust and did not have close 
friends, as he had difficulty relating, even in his intimate 
relationships.  The veteran felt different, and alienated, 
after his return from Vietnam, and felt that he did not fit 
into society.  He lost interest in things that he used to 
enjoy, particularly bowling.  There were blanks in his memory 
regarding his traumas.  

The veteran reported bouts of irritability, and stated that 
he often got an attitude.  His concentration was fair to 
poor.  He was unable to complete projects that he started.  
He was hypervigilant, always checking the security of his 
living quarters and liked to keep his back to the wall.  He 
exhibited an exaggerated startle response.  

The evaluator noted that the following symptoms caused severe 
social and occupational impairment:  Generalized anxiety with 
panic attacks in public; poor short and long term memory; 
bouts of sorrow; insomnia; isolation and withdrawal; 
moderately severe depression.  

The diagnosis was chronic, moderately severe PTSD, connected 
to his military experience.  The Global Assessment of 
Functioning (GAF) score was 49, representing serious 
symptoms.  The examiner concluded that the veteran presented 
with classic symptoms of PTSD; and although the veteran 
worked for many years for the same employer, he had not 
progressed in his jobs and had basically stayed with a job 
that would allow him to work by himself.  The examiner also 
noted that it was not known how long the veteran might be 
able to continue to work, even taking medication.

In February 2002, the veteran's primary counselor from the 
Vet Center submitted a letter on behalf of the veteran, 
outlining his psychiatric condition.  The counselor, 
consistent with the comments in the January 2002 
psychological assessment, reported that the veteran continued 
his employment at the same company for over thirty years 
despite multiple personnel problems, because he was able to 
work completely alone at his own pace with relatively no 
contact with others.  The counselor also noted that although 
the veteran disliked the company and the monotony of the job, 
he remained employed because it afforded him isolation, job 
security, and he had had no other skill or education to 
transition into another field.  

The veteran's counselor wrote that the veteran remained 
haunted by memories of killing people in Vietnam.  The 
counselor noted that the veteran's PTSD symptoms included 
social isolation, no friends, anger/rage, combat flashbacks, 
difficulty falling and staying asleep, night sweats, 
survivor's guilt, hypervigilance, and distrust of others.  
Triggers included hot, humid weather; Vietnamese people and 
tongue; loud noises; smell of bamboo; and fuel.  The 
diagnosis was chronic, severe PTSD.  The GAF was 60.  

VA records reflect that the veteran was hospitalized from 
February 25, 2004 to March 27, 2004 for PTSD treatment.  The 
discharge summary notes that the veteran presented with chief 
complaints of no sleep, isolation, nightmares, and a lot of 
pressure.  The veteran also reported intrusive thoughts, 
occasional night sweats, difficulty with memory and 
concentration, anger, and social avoidance.  In the past, the 
veteran was treated with Ambien and Trazodone.  Mental status 
examination revealed that the veteran was alert, oriented and 
cooperative with good personal care, and normal motor 
behavior.  Affect was appropriate, and there were no 
delusions or hallucinations noted.  The veteran denied any 
suicidal ideation or homicidal ideation or plan.  After the 
veteran's admission, he was assigned a primary therapist and 
he attended group and individual therapy sessions.  

The veteran was stable at discharge with euthymic mood and no 
evidence of psychosis.  He was not considered to be a 
suicidal or homicidal risk.  Although the discharge summary 
noted that the veteran's PTSD symptoms had improved since 
admission, the GAF score was 32.

The veteran was afforded a VA psychiatric examination in June 
2004.  The veteran reported problems with survivor's guilt.  
The examiner noted that the medical records in the veteran's 
claims file indicated numbing of thoughts and problems with 
anger control.  The examiner noted that the veteran had 
retired two years earlier, from his employer of 34 years.  
The veteran reported sleep disturbance problems, problems 
dealing with his emotions, temper problems, and flashbacks.  

On mental status examination, the veteran was alert and 
oriented times three.  Mood and affect were somewhat blunted.  
The veteran reported that he bathed every other day.  He had 
memories, particularly of the fire fight when he lost his 
friend, and that created survivor guilt.  He was not suicidal 
or homicidal at that time.  He slept only three hours per 
night.  Attention and concentration span were fair.  Speech 
was within normal limits.  Eye contact was good.  Impulse 
control overall was fair to good.  The veteran was found 
competent for VA purposes.  

The examiner concluded that the veteran's diagnosis of 
chronic PTSD was based on exposure to combat trauma, and was 
manifested by numbing of emotions, sleep disturbance, 
nightmares, flashbacks, and intrusive thoughts.  The veteran 
showed continued evidence of PTSD and his overall capacity 
for improvement was fair.  GAF was 46.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).  

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The Board is also mindful that it cannot 
make its own independent medical determinations, and that 
there must be plausible reasons for favoring one medical 
opinion over another.  See Evans at 31; see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected PTSD-just after 
establishing entitlement to service connection for PTSD, VA 
must consider the claim in this context.  This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where the United States Court of Appeals for 
Veterans Claims indicated the most recent level of functional 
impairment is of primary importance.

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Based on a careful review of the entire record, the Board 
notes that the veteran's PTSD symptoms have remained fairly 
consistent since the effective date of service connection.  
The private and VA examination reports, as well as the March 
2004 VA inpatient discharge summary report essentially the 
same findings.  For example, the veteran has continued to 
complain of flashbacks, nightmares, depression, anxiety, 
hypervigilance, survivor's guilt and sleep disturbance since 
the effective date of service connection.  The veteran's 
history reflects that he stayed isolated from others, and in 
fact remained at a job he disliked for many years because it 
allowed him to work in near isolation.  The veteran indicated 
that he had become irritable and found it hard to control 
outbursts.  His concentration and memory had always been 
noted to be fair to poor.  

Comparing the private psychological assessment from January 
2002, the Vet Center correspondence from February 2002, the 
VA inpatient discharge summary and the June 2004 VA 
examination report, the Board notes that the veteran's PTSD 
symptoms have been fairly consistent, despite the difference 
in GAF scores, which ranged from 49 to 60 to 32 to 46 between 
January 2002 and June 2004.  

The veteran's PTSD was consistently described as between 
moderate to severe.  

In sum, the medical evidence of record, as noted hereinabove, 
indicates that the veteran's PTSD has been manifested by 
symptoms that more nearly approximate the criteria set forth 
for the application of a 70 percent rating under Diagnostic 
Code 9411, since November 20, 2001, the effective date of 
service connection.  

The medical evidence of record shows that the veteran has, 
since the effective date of service connection, exhibited 
occupational and social impairment with deficiencies in most 
area, such as family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  

Based on its review of the entire record, the Board finds 
that since the effective date of service connection, the 
service-connected disability picture referable to PTSD has 
been shown to more nearly approximate the schedular criteria 
that supports the assignment of a 70 percent rating under 
Diagnostic Code 9411.  

Nonetheless, despite the Board's finding that the veteran's 
PTSD symptoms have essentially remained consistent since the 
effective date of service connection, the evidence of record 
does not establish that the service-connected disability is 
100 percent schedularly disabling, as the evidence has never 
shown total occupational and social impairment. 

Specifically, there is no evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, or an inability to perform 
activities of daily living.  The veteran is not disoriented 
to time or place.  Finally, the veteran has no trouble 
recalling names of close relatives, occupation or his own 
name.  The veteran was able to keep the same job for 34 
years, before retiring from employment.  Although the veteran 
is divorced, he did report having a girlfriend.  In sum, the 
evidence indicates that the veteran exhibits severe 
occupational and social impairment; however total 
occupational and social impairment has never been shown.  

Given the facts in this case, and resolving all doubt in the 
veteran's favor, the Board concludes that the criteria for an 
initial 70 percent rating is assignable for the service-
connected PTSD, effective from the effective date of service 
connection, in accordance with the provisions of Diagnostic 
Code 9411.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.129, 4.130 including Diagnostic Code 9411 (2004).  


ORDER

An initial schedular rating of 70 percent for the service-
connected PTSD is granted for the period from November 20, 
2001 to February 24, 2004, subject to the regulations 
controlling to disbursement of VA monetary benefits.  

A rating in excess of 70 percent for the service-connected 
PTSD, for any time during the appeal period, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


